EX-99.23(g)(34) HOLDING ACCOUNT AGREEMENT (“Agreement”) The Bank of Nova Scotia, acting through its ScotiaMocatta division (“Scotiabank”) and JNL Series Trust, on behalf of JNL/Ivy Asset Strategy Fund (the “Customer”) hereby agree that Scotiabank will provide, to the Customer, storage and related services for gold, silver, platinum, and palladium in bullion form (“Precious Metals”), in Toronto, Ontario, New York, New York, and such other locations as to which the parties may agree, pursuant to the following terms and conditions: 1.Holding Account. Scotiabank will hold Precious Metals for the account of the Customer, at mutually agreed upon locations, including, without limitation, in Toronto, Ontario and New York, New York pursuant to the terms of this Agreement.Such Precious Metals that will be held for or owed to the Customer by Scotiabank shall be held on an allocated and segregated basis and shall be free and clear of any lien or claim which Scotiabank may have against the Customer, its agents, officers or employees, its customers or any other person, except where such claims arise from costs associated with this Agreement.For the purposes of this Agreement and as may be mutually agreed, Scotiabank may deposit all or part of the Precious Metals at such other branch or agency or correspondent of Scotiabank or with a sub-custodian, agent or depository appointed by Scotiabank to perform custodial and safekeeping duties with respect to Precious Metals. 2.Withdrawal, Receipt.Scotiabank will release Precious Metals from the Customer’s account upon receipt of specific written and signed instructions from an authorized representative of the Customer, such written instructions to be provided at least two (2) full Business Days (hereinafter defined) prior to the release date.Out charges (at a mutually agreed upon rate) will apply if the Precious Metals are to be removed from Scotiabank custody.No out charges would apply if Precious Metals are sold to Scotiabank. Scotiabank will receive Precious Metals for the Customer’s account upon the specific written and signed instructions from an authorized representative of the Customer, such written instructions to be received by Scotiabank at least two (2) full Business Days prior to the date of receipt of such Precious Metals by Scotiabank. Upon release of Precious Metals from the Customer’s account or upon the receipt of Precious Metals into the Customer’s account, Scotiabank will send written confirmation (specifying the quantity involved) to the Customer, identifying either to whom the material was released or from whom the material was received. For the purposes of this Agreement, “Business Day” means any day other than a Saturday, Sunday or other day on which banks are authorized or required by law to close in Toronto, Canada or New York, New York. 3.Authorized Representative.The parties hereto will, from time to time, notify each other in writing of the names of those persons who are to be their authorized representatives for the purposes hereof and shall provide to each other specimen signatures of such persons.Until written notice to the contrary is received, each party is entitled to assume that the most recent list of the names of authorized representatives provided to it will continue to be up-to-date and accurate. 4.Authenticity.Scotiabank has not and will not ascertain nor will it be responsible or liable for the authenticity or correctness of markings on, or the weight, contents, composition or fineness of Precious Metals received and held for the Customer. 5.Insurance.Scotiabank agrees to maintain insurance satisfactory to the Customer against all risks of physical loss or damage except those for which insurance is not currently available, including, but not limited to, war, terrorist events, nuclear incident or government confiscations.Scotiabank shall not cancel said insurance without 30 days’ prior written notice to the Customer. 6.Limitation of Liability and Indemnity. (a) Scotiabank shall not be liable for any losses, damages, liabilities or costs suffered or incurred by the Customer as a result of (i) any act or omission by Scotiabank, if such act or omission was in accordance with the instructions on which Scotiabank is authorized to rely pursuant to the provisions of this Agreement, (ii) acting in accordance with instructions from any unauthorized person which Scotiabank, in good faith, believed to be authorized to give such instructions, (iii) improperly executing or failing to execute any instructions because of unclear instructions, failure of communications media or any other circumstances beyond Scotiabank’s control, (iv) the actions or inactions of any agent, representative or carrier not selected by Scotiabank, (v) those perils referred to in Section 5 “Insurance”, for which coverage is not currently available, or (vi) any other acts or omissions of Scotiabank (or any of its agents,correspondents or sub-custodians) relating to this Agreement or the activities contemplated hereby except to the extent, if any, that such other acts or omissions constitute negligence or willful misconduct by Scotiabank. (b) Scotiabank shall not be liable for any indirect, special or consequential damages which may arise with respect to Scotiabank’s holding of the Precious Metals under this Agreement. (c) The Customer agrees to indemnify Scotiabank and its agents, nominees, correspondents and sub-custodians against and hold them harmless from all expenses (including legal fees), liability, claims, demands, losses, actions, proceedings and accounts arising out of the exercise of their duties hereunder, except such expenses, liability, claims, demands, losses, actions, proceeding and accounts arising from Scotiabank’s or its agents’, nominees’, correspondents’ or sub-custodians’ own negligence or willful misconduct. (d) The Customer shall pay and indemnify Scotiabank against any tax or other levy imposed with respect to the delivery, storage and release of Precious Metals held by Scotiabank pursuant to this Agreement. (e) Scotiabank agrees to indemnify the Customer against and hold it harmless from all expenses (including legal fees), liability, claims, demands, losses, actions, proceedings and accounts arising out of Scotiabank’s negligence and willful misconduct in the exercise of its duties hereunder. 7.Delay. Neither party shall be liable for any failure or delay to meet its obligations hereunder due to any causes beyond its control which shall include, but not be limited to, nuclear fission or fusion, radioactivity, war, terrorist event, invasion, insurrection, civil commotion, riot, strike, act of government or public authority or act of God.In the event of any such delay, the time for performance shall be extended for a period equal to that during which the inability to perform continues. 8.Duration.This Agreement shall continue for a period of one (1) year from the date of signing and will renew thereafter from year to year; provided that, this Agreement may be terminated at any time upon thirty (30) days’ written notice by either party to the other.However, either party may at any time terminate this Agreement by written notice to the other if a party fails to perform any duty or obligation hereunder. 9.Trademark.The Customer shall not, without obtaining Scotiabank’s prior written consent, use Scotiabank’s name or any of its trademarks or logos in any advertisement or in connection with any promotions or in its public relations with third parties.Any consent previously given may be revoked if the use of Scotiabank’s name, or any of its trademarks or logos is at any time considered to be unacceptable by Scotiabank in its absolute discretion. 10.Fee.With respect to Scotiabank providing the Customer with Precious Metals storage and related services in Toronto, Ontario, New York, New York and such other locations as to which the parties have agreed, the Customer agrees to pay Scotiabank a mutually agreed upon monthly fee determined pursuant to the custodian fee schedule approved by Scotiabank and the Customer and in effect from time to time.An invoice respecting the Precious Metals held at each location shall be forwarded to the Customer on a monthly basis and the Customer will pay the fee to Scotiabank monthly against invoice within five (5) Business Days of its receipt of such invoice.Any non-payment by the Customer of such fee shall relieve Scotiabank of its duties and obligations hereunder, if such non-payment continues for more than five (5) Business Days after the Customer has been notified in writing by Scotiabank of such non-payment. 11.Relationship between the Parties.The parties understand and agree that neither this Agreement nor any operations hereunder shall be deemed to create a partnership, joint venture or agency relationship between the parties.The parties acknowledge that neither party has a duty to supervise the other nor does it have authority to represent or contract for, bind, assume or create any obligation on the other’sbehalf, and shall not hold both parties to this Agreement out or represent to any person to the contrary. 12.No Third Party Beneficiaries.
